Title: To Thomas Jefferson from Abraham Bishop, 16 August 1803
From: Bishop, Abraham
To: Jefferson, Thomas


          
            Sir:
            District & port of Newhaven augst. 16: 1803.
          
          On the 7. instant my respected father, the late Collector of this district, deceased, by which event the duties of his office have devolved on me as his deputy.
          Sickness in the family, which has terminated the life of my only brother and threatened that of my only child, has delayed for a few days my giving notice of the Vacancy in this district.
          I am desirous of being appointed to succeed my father, provided such appointment shall be consistent with the harmony of the district, the interests of the revenue and the united wishes of the republicans in this State, all which would, I presume, be expressed, were I able to apply for them.
          Confidence in the wisdom of the present administration persuades me to repose my own best interests & hopes, where the best interests & hopes of my country have found a faithful deposit.
          I have the honor to be, with perfect respect Yr. excellencys. obedient Servant
          
            
              Abm Bishop
            
          
        